Citation Nr: 1237191	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  07-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic kidney disorder to include Bartter syndrome and hypokalemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran had certified active service from September 1990 to September 1993 and additional duty with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Wichita, Kansas, Regional Office (RO) which, in pertinent part, denied service connection for Bartter syndrome to include hypokalemia.  In April 2012, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for chronic Bartter syndrome to include hypokalemia as entitlement to service connection for a chronic kidney disorder to include chronic Bartter syndrome to include hypokalemia in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

In its April 2010 Remand instructions, the Board directed that: 

1.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve and (2) forward all available service medical records associated with such duty for incorporation into the record.  

***

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of the Veteran's chronic Bartter syndrome and hypokalemia.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic Bartter syndrome and hypokalemia had their onset during active service; are etiology related to the Veteran's claimed inservice dehydration and/or service in Southwest Asia and Somalia; and/or otherwise originated during active service.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A complete rationale must be provided for all opinions advanced.  

In April 2010, the AMC contacted the National Personnel Record Center (NPRC) and requested verification of the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve and all service treatment records associated with such duty.  In June 2010, the NPRC stated that it had no records for the Veteran and suggested that the AMC "obtain information from official military personnel folders in custody of the Department of Defense."  The record does not reflect that any further action was taken to verify the Veteran's Army Reserve duty.  

In September 2010, the Veteran was afforded a VA examination for compensation purposes to address the nature and etiology of the claimed disorder.  The examining VA nurse practitioner commented that:

Is less likely as not (less than 50/50 probability) caused by or the result of claimed inservice dehydration and/or service in [Southwest] Asia and Somalia and/or otherwise originated during active service.  Rationale for opinion given:  Based on review of the literature, it is the opinion of this examiner that the dehydration claimed in military service and/or service in [Southwest] Asia and Somalia and/or otherwise originated during active service is not the cause of his diagnosed Bartter syndrome.  There is as well no support for dehydration in the [service treatment records].  

The Board observes that the VA nurse practitioner appears to have limited the scope of her opinion to the Veteran's claimed inservice dehydration and failed to address whether the claimed disorder originated or did not originate during active service.  

The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request information from official military personnel folders in custody of the Department of Defense to verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve as directed in the June 2010 NPRC written notice and (2) forward all available service treatment records associated with such duty for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment of his Bartter syndrome and hypokalemia after September 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

3.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after September 2010.  

4.  Then again schedule the Veteran for a VA examination for compensation purposes, conducted by a physician if possible, to address the current nature and etiology of his Bartter syndrome and hypokalemia.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's Bartter syndrome and hypokalemia and/or any identified chronic kidney disorder had its onset during active service; is related to the Veteran's claimed inservice dehydration and/or service in Southwest Asia and Somalia; and/or otherwise originated during active service.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

